Title: From James Madison to Joseph Chew, 5 August 1786
From: Madison, James
To: Chew, Joseph


Dear Sir
New York Aug: 5th. 1786
Some private business brought me to this City a few days ago. I have been absent from Orange about a month where I left our friends generally well. The principal change among them which I recollect is the death of your mother, of which as well as of other family circumstances, the inclosed letter from your Sister will probably acquaint you. We have been long anxious to get some information with respect to yourself, but our enquiries have been without effect. I hope the silence of your friends, particularly of my father & myself has not contributed to yours. When I returned to Virga. in the fall of 1783, it was my intention as it had been my promise, to write to you to London on the subject & under the Address you requested. My father was in the same determination to write. Unluckily the Winter set in & continued so severe that the communication between the interior Country & the sea ports was totally stopped, & the execution of our wishes rendered impossible till we supposed it probable our letters would not get to England till you would have left it, & that it would be best to wait till we should be apprized of your next destination. Let me add too that as I found the state of our laws on the subject which interrested you extremely hostile to your views & expectations, I was the less anxious to be an instrument of the unpleasing communication, especially as the public channels of information could not fail to render it unnecessary. I shall send this to N. London without knowing whether it will find you there or not. If it finds you at all I beg you will consider it, (and my father instructed me to make a like request in his behalf) as expressing the sincerest wishes for your welfare, and for the satisfaction of having a line from you. Letters addressed to Fredericksbg. Va. to the care of Mr. Maury at that place, will be sure of getting to hand. With great esteem & affaction I remain Dear Sir Yr Obedt. friend & Servt.
Js. Madison Jr.
